Response to Amendment
	This communication is in response to the amendment filed on 1/19/2022.  Claims 1-7 and 9-23 are pending.

Specification
	The objection to the title is withdrawn based on the amended title submitted in the amendment filed on 1/19/2022.

Claim Objections
	The objection to Claim 7 is withdrawn based on the amendment filed on 1/19/2022.

Claim Rejections - 35 USC § 112
	The rejection of Claim 20 under 35 USC 112(b) is withdrawn based on the amendment filed on 1/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoyama (U.S. Pub. No. 2016/0327523).
Regarding Claim 19, Shimoyama teaches in Figs. 44A-E a first structure body (15) including a supporter (10), a first deformable part (24/22/25) supported by the supporter (10), and a second deformable part (21) supported by the supporter (10), the second deformable part extending along the first deformable part (Fig. 44A); a second structure body (40) connected to the first structure body (15), a liquid (45) being provided between the first structure body (15) and the second structure body (40); and a detector outputting a signal corresponding to a deformation of at least one of the first deformable part or the second deformable part, the first deformable part including a first side surface facing the second deformable part (paragraph [0153], signal is output corresponding to sound wave 80 of Fig. 44A), the first side surface including a first unevenness, the second deformable part including a second side surface facing the first deformable part, 42 the second side surface including a second unevenness along the first unevenness (Fig. 44A, the bottom edge of 21 includes a depression and two protrusions that mate with a protrusion and two depressions in the top edge of 24/22/25), the first structure body further including an Nth deformable part (26/23/27) supported by the supporter, N being an integer of 3 or more, a (N-1)th deformable part being between the first deformable part and the Nth deformable part (the second deformable part 21 is between the first deformable part 24/22/25 and the third deformable part 26/23/27).
Regarding Claim 20, Shimoyama teaches everything claimed above with respect to Claim 1.  Shimoyama further teaches wherein the first unevenness includes a first protrusion (22) and a first depression (24 or 25), the second unevenness includes a .

Response to Arguments
Applicant's arguments filed on 1/19/2022 with respect to amended independent Claim 19 have been fully considered but are not persuasive.  An updated rejection, which was necessitated by Applicant’s amendment, of Claims 19-20 based on the Shimoyama reference is provided above.

Allowable Subject Matter
Claims 1-7, 9-18, and 21-22 allowed.
Regarding independent Claim 1, the Claim features “the first structure body further including an Nth deformable part supported by the supporter, N being an integer of 3 or more,-3-Application No.: 17/018,478 Attorney Docket No.: 09814.0463a (N-1)th deformable part being between the first deformable part and the Nth deformable part, the Nth deformable part extending along the (N-1)th deformable part, the (N-1)th deformable part having a (N-1)th length, a (N-1)th width, and a (N-1)th thickness, the (N-1)th length being greater than the (N-1)th width and greater than the (N-1)th thickness, the Nth deformable part having at least one of an Nth length less than the (N-1)th length, an Nth width greater than the (N-1)th width, or 
Regarding independent Claim 17, the Claim features “a first structure body including a supporter, and a first deformable part supported by the supporter; and a second structure body connected to the first structure body, a liquid being provided between the first structure body and the second structure body, 41 the first deformable part including a first surface and a second surface, the first surface being between the second surface and the liquid, a contact angle of the second surface with the liquid being greater than a contact angle of the first surface with the liquid” were not found in the prior art.  Dependent Claims 18 and 22 are allowed due to their dependence on Claim 17.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding Claim 23, the claim features “wherein the first structure body further includes a second counter deformable part, the second counter deformable part is supported by the supporter and extends along the first deformable part, and at least a portion of the first deformable part is provided between the second deformable part and the second counter deformable part” were not found in the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863